UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4989


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

STEFFEN V. WRIGHT,

                  Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:03-cr-00052-2)


Submitted:    April 10, 2009                 Decided:   April 21, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steffen       V.     Wright      appeals        his    sentence     to    eleven

months in prison and forty-eight months of supervised release

imposed    in    the    district       court’s          judgment    revoking    supervised

release.        On   appeal,     Wright      does        not   challenge   the       district

court’s    finding        that     he     violated          the     conditions       of   his

supervised release, but he contends that his eleven-month prison

sentence is plainly unreasonable because it does not further the

purposes of supervised release.                 We affirm.

            We will affirm a sentence imposed after revocation of

supervised      release    if     it    is     within      the     prescribed    statutory

range and not plainly unreasonable.                         United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                       We first consider whether

the sentence is procedurally or substantively unreasonable.                               Id.

at 438.      While a district court must consider the Chapter 7

policy statements, U.S. Sentencing Guidelines Manual Ch. 7, Pt.

B (2007), and the statutory requirements and factors applicable

to   revocation        sentences       under       18    U.S.C.    §§ 3553(a),        3583(e)

(2006), the district court ultimately has broad discretion to

revoke the previous sentence and impose a term of imprisonment

up to the statutory maximum.                   Id. at 438-39.          Only if we find

the sentence procedurally or substantively unreasonable, must we

decide whether it is “plainly” unreasonable.                        Id. at 439.



                                               2
           We have reviewed the record and find Wright’s sentence

is both procedurally and substantively reasonable, and within

the prescribed statutory range.           In imposing its sentence, the

district court considered Wright’s policy statement range under

USSG   § 7B1.4    and    the   relevant    statutory   requirements     and

factors, and the court reasonably determined a prison sentence

at the high end of the policy statement range, followed by a new

supervised release term, was appropriate in this case.

           We therefore affirm the district court’s judgment.           We

dispense   with   oral    argument   because     the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     3